NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0641-17T4

PATRICIA and DAVID RUIZ,

           Plaintiffs-Respondents,

v.

YOUSEF ALI,

     Defendant-Appellant.
__________________________

                    Submitted December 19, 2018 – Decided August 28, 2019

                    Before Judges Nugent and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Docket No. SC-001772-17.

                    Yousef Ali, appellant pro se.

                    Respondents have not filed a brief.

PER CURIAM

           This landlord-tenant action involves a dispute over a security deposit and

whether repairs the landlord allegedly made at the end of a tenancy were

required due to damage beyond normal wear and tear. Following a non-jury trial
in the Special Civil Part, the court entered judgment in the amount of $2,118.50

in favor of plaintiffs, Patricia Ruiz and David Ruiz. The amount represented the

return of their security deposit, including a statutory penalty because defendant,

Yousef Ali, wrongfully withheld the deposit. Defendant appeals. For the

reasons that follow, we affirm.

         Plaintiffs, as tenants, leased from defendant, their landlord, a Newark

apartment. Following the lease's expiration, plaintiffs filed a Special Civil Part

complaint seeking return of their $2,092 security deposit. Defendant disputed

their claim and filed a counterclaim for damage to the apartment allegedly

beyond normal wear and tear. The parties were the only witnesses to testify at

trial.

         Plaintiff, Patricia Ruiz, testified that she and Mr. Ruiz lived in the Newark

apartment for one year, from June 2016 through June 2017, under a written lease

with defendant. Near the end of the lease term, defendant initiated a Landlord-

Tenant action after plaintiffs began depositing rent into an escrow account

because defendant allegedly refused to make necessary repairs to the apartment.

The action ended when the court entered an order requiring $5,505.45 to be

released to defendant, and $971.55 released to tenants. During the parties' last




                                                                              A-0641-17T4
                                           2
appearance in that action, plaintiffs informed the court they had vacated the

apartment.

      Plaintiffs returned the keys and left a forwarding address with defendant's

attorney. Patricia Ruiz testified she did not receive, within thirty days of leaving

the apartment, a letter from defendant concerning the security deposit.

According to Patricia Ruiz, in the previous Landlord-Tenant action the judge

had given defendant thirty days to return the security deposit.          Instead of

returning the security deposit, defendant sent plaintiffs a letter, belatedly,

itemizing alleged damage to the apartment, claiming repair costs exceeded the

security deposit. To refute defendant's claim of alleged damages, Patricia Ruiz

showed the trial judge twenty-two pictures she took when she was moving out

of the apartment.

      David Ruiz corroborated Patricia's testimony. He added that he agreed

with one item on defendant's list, namely, a sheetrock repair by the apartment's

door. David Ruiz claimed that he had to remove the sheetrock in order to move

the furnishings at the end of the lease term.

      Defendant presented photographs he said he took before plaintiffs moved

in and after they moved out. Defendant explained the photographs, testified

about the damage he claimed plaintiffs did to the apartment, told the court they


                                                                            A-0641-17T4
                                         3
moved out one day late, and left trash and furniture he had to have removed.

Defendant said it took him approximately one and one-half months to fix the

damage. During that time, he could not rent the apartment, so he lost income.

      Defendant presented documentation of his losses. He presented a "check

written to the person who actually worked in the apartment," the material cost

from Home Depot, and the debris clean-up costs from Waste Management.

      Defendant said that when plaintiffs left, he timely mailed a letter about

withholding the security deposit to repair damage to the apartment. He claimed

that if plaintiffs had retained the envelope, the postmark would have

substantiated his testimony about when he mailed the letter.

      Defendant explained that cellular phone pictures plaintiffs had presented

to the judge did not depict the entire apartment, nor did they "capture the entire

aftermath of actually vacating the apartment."        Defendant reiterated that

plaintiffs painted two bedrooms, the living room, the bathroom, and part of the

apartment's kitchen without his permission, in violation of the lease agreement.

The lease required that plaintiffs obtain written permission from defendant

before making any alterations to the apartment or installing any equipment. In

addition, defendant presented pictures of stickers on the apartment walls.




                                                                          A-0641-17T4
                                        4
      Defendant testified he withheld the security deposit for a number of

reasons: plaintiffs did not return the keys until two days after the lease term had

expired; plaintiffs left behind trash and furniture on the property; and the

apartment was damaged. The damage included holes in the walls from nails,

and chipped paint. Plaintiffs had painted the apartment with a "hard color paint."

As a result, defendant was required to pay someone else to repaint the apartment.

According to defendant, the company he hired "had to . . . apply three to four

paints because the paints were so hard to cover up."

      Defendant testified plaintiffs also "applied another layer of floor[ing] in

one of the bedrooms." Plaintiffs installed an adhesive floor on top of the existing

floor without his permission. Plaintiffs also removed the electrical outlet covers

from the apartment.

      Although defendant's letter to plaintiffs stated his damages totaled

$7,212.42, the checks and invoices defendant produced at trial did not total that

amount. Defendant explained that he could not apply specific amounts to

specific rooms in the apartment, so he "took the average cost of $6.62 per square

foot to paint the apartment." Included in the sum specified in the letter was

defendant's charge for late rent, returning the key late, and giving him possession




                                                                           A-0641-17T4
                                        5
of the apartment at a later date than the date specified in the lease. Defendant

had the adhesive floor plaintiffs installed removed and the area cleaned up.

      In rebuttal, plaintiff, David Ruiz, testified defendant was not being candid

with the court. According to David Ruiz, defendant did the same thing in the

previous case, namely, he would produce checks payable to a person but no

receipts for work performed. David Ruiz also claimed defendant was attempting

to re-litigate issues that he previously lost.

      According to David Ruiz, when he moved in, the walls in the apartment

were "smurf blue." Defendant asked him to paint every room in the apartment,

though he only actually painted three rooms.              Plaintiff Patricia Ruiz

corroborated his testimony.

      The court resolved in favor of defendant the parties' disputed testimony

about whether defendant permitted plaintiffs to paint the apartment and install

the adhesive floor.     In doing so, the court relied on the lease provision

prohibiting alterations or installation of equipment without the landlord's written

consent. The court relied on the same lease provision in finding plaintiffs were

not permitted to put nail holes in the apartment walls.

      The court also found defendant timely notified plaintiffs he was

withholding the security deposit to make repairs in the apartment. According to


                                                                           A-0641-17T4
                                          6
the letter, the cost of the repairs was $7,212.42. Deducting the security deposit

left a balance of $5,119.92.

      After reviewing the law concerning the return of security deposits,

N.J.S.A. 46:8-21, the court reiterated defendant had timely provided the

requisite letter. The court also found, however, defendant's proof of damages

was deficient. The documents defendant produced did not add up to the amount

defendant specified in the security deposit letter.       The proofs were also

inconsistent with defendant's testimony. For example, defendant named the

individual who repainted the apartment but only two checks were written to that

individual, each in the amount of $500. The court noted there were two other

checks defendant issued to that individual: one in the amount of $1,100, another

in the amount of $1,000. There was no testimony, however, as to what exactly

the individual did for that money. Significantly, defendant had estimated how

he had computed his damages, but the estimates were inconsistent with the

documentary evidence he presented to the court. The court found defendant had

failed to establish the entirety of his damages by a preponderance of the credible

evidence.

      The court further noted that the pictures presented by plaintiffs showed an

apartment "in pretty good shape."       The court found that the photographs


                                                                          A-0641-17T4
                                        7
defendant had produced showed some areas that may have needed repair but

defendant had not sustained his burden of proving damages concerning those

areas.     Absent specific evidence from the man defendant claimed to have

performed the repairs "as to exactly what he did and how he got paid," the court

could not find defendant sustained his burden of proving damages.

         Finding defendant had sustained his burden of proving damages in the

amount of $1,059, the court subtracted that sum from the $2,092 security

deposit, leaving a balance of $1,059.29. The court doubled that sum as required

"by statute," and entered judgment in favor of plaintiffs in the amount of

$2,118.58.

         Defendant, who represents himself on this appeal, has made a fundamental

error.    He argues the trial court erred "in granting summary judgment to

plaintiffs because defendants withheld [the] security deposit." He then relies on

legal principles that apply to summary judgment motions. In this case, the trial

court did not decide this case on a summary judgment motion. Rather, the court

decided the case following a bench trial. This is important, because unlike a

summary judgment motion, the court deciding a case following the presentation

of proofs at trial must make credibility determinations about the parties'




                                                                          A-0641-17T4
                                         8
testimony.    Contrary to defendant's argument, he was not entitled to all

reasonable inferences from disputed evidence.

      Defendant argues the trial court overlooked the provision in the lease

requiring plaintiffs to maintain the premises in the condition in which the

premises existed at the inception of the lease. Defendant also argues the trial

court failed to consider that he lost rent because of the time it took to restore the

apartment so that it was ready for a new tenant. Last, defendant contends the

trial court should have relaxed the rules of evidence "to admit relevant and

trustworthy evidence in the interests of justice." N.J.R.E. 101(a)(2)(A). He

refers to the "before and after" pictures that he showed the judge. He argues the

judge erred by rejecting his proof of damages. We disagree.

      "Final determinations made by the trial court sitting in a non-jury case are

subject to a limited and well-established scope of review . . . ." Seidman v.

Clifton Sav. Bank, 205 N.J. 150, 169 (2011). "[W]e do not disturb the factual

findings and legal conclusions of the trial judge unless we are convinced that

they are so manifestly unsupported by or inconsistent with the competent,

relevant and reasonably credible evidence as to offend the interests of

justice." In re Forfeiture of Pers. Weapons & Firearms Identification Card

Belonging to F.M., 225 N.J. 487, 506 (2016) (quoting Rova Farms Resort, Inc.


                                                                             A-0641-17T4
                                         9
v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 484 (1974)). The court's findings of fact

are "binding on appeal when supported by adequate, substantial, credible

evidence." Cesare v. Cesare, 154 N.J. 394, 411-12 (1998) (citation omitted). In

contrast, a trial judge's "interpretation of the law and the legal consequences that

flow    from    established      facts   are   not   entitled   to   any    special

deference." Manalapan Realty, L.P v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995) (citation omitted).

       Here, defendant argues that the trial judge did not consider all of his

evidence but should have considered it in the interests of justice. That is not the

case. Rather, the court did consider the evidence; however, it did not find some

of the evidence to be trustworthy. Stated another way, based on plaintiffs'

testimony about defendant's use of unsubstantiated checks in prior proceedings,

the inconsistencies in defendant's testimony, and the inconsistencies between

the total monetary amount defendant claimed as damages and the different sum

the documents totaled, the court did not find defendant's damage proofs entirely

credible. Because the court's fact and credibility findings could reasonably have

been reached on “sufficient” or “substantial” credible evidence present in the

record considering the proofs as a whole, they are binding and we will not

disturb them. Cesare, 154 N.J. at 411-12.


                                                                            A-0641-17T4
                                         10
Affirmed.




                 A-0641-17T4
            11